Citation Nr: 0515857	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  03-29 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for chronic venous disease, 
claimed as secondary to service-connected disabilities of the 
right knee. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service from March 1951 to 
March 1953.

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a rating decision by the New 
York, New York, Regional Office (RO) that denied an increased 
(compensable) rating for service-connected right knee 
disability (effusion of the right knee, by history) and also 
denied secondary service connection for chronic venous 
disease, claimed as consequent to the right knee disability.  
During the pendancy of the appeal, RO issued a rating 
decision that granted separate service connection for 
arthritis of the right knee and assigned a 10 percent rating.  
Appellant thereupon informed VA in writing that he wanted to 
withdraw his appeal in regard to the increased rating issue, 
but wanted to pursue the appeal for secondary service 
connection for venous disease.

Appellant was scheduled to testify before the Board in a 
video conference hearing in May 2005, but he notified the 
Board that he desired to cancel the hearing due to ill-health 
and waive rescheduling.  Appellant requested that the Board 
proceed with appellate review based on the record.  The 
matter was advanced on the docket pursuant to 38 C.F.R. 
§ 20.900 (2004).


FINDINGS OF FACT

1.  Appellant currently has a service-connected disability 
for right knee effusion by history, rated as noncompensable.  
He also has a service-connected disability for arthritis of 
the right knee, rated as 10 percent disabling.

2.  Appellant has arthritis of the right ankle.  Service 
connection for this condition was denied in an unappealed 
rating decision in January 2001.

3.  Appellant has a venous disorder of the right lower 
extremity, diagnosed as chronic venous insufficiency or 
chronic venous stasis.

4.  Several competent medical opinions assert a nexus between 
appellant's venous disorder and his nonservice-connected 
right ankle disorder.  There is no competent medical opinion 
of record asserting a nexus between the claimed venous 
disease and either of appellant's service-connected right 
knee disabilities. 

5.   There is one medical opinion of record stating that 
appellant's service-connected right knee disabilities may 
have aggravated his venous disease.  However, there are a 
number of contrary medical opinions of record stating that 
appellant's venous disorder may have aggravated his service-
connected right knee disabilities.  


CONCLUSION OF LAW

Appellant's chronic venous disorder is not proximately due 
to, the result of, or aggravated by his service-connected 
right knee disabilities.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 
439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim was submitted after enactment of the VCAA.  
The VCAA accordingly applies to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case, a substantially complete application for 
secondary service connection for chronic venous disease was 
received in June 2002; the claim was denied by rating 
decision in April 2002.  RO sent appellant a VCAA duty-to-
assist letter in January 2001, prior to the rating decision, 
and additional VCAA duty-to-assist letters in October 2002 
and July 2003 during the pendancy of this appeal.  None of 
these duty-to-assist letters expressly satisfied the fourth 
element ("give us everything you've got") cited in 
Pelegrini.  However, as will be discussed below, the VCAA 
provisions have been considered and complied with.  There is 
no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events is not shown 
to have any effect on the case or to cause injury to the 
claimant.  As such, the Board concludes that any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).

Although the VCAA notice letters that were sent to appellant 
did not expressly contain the fourth element, the Board finds 
that appellant was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA duty-
to-assist letters, the original rating decision, the 
Statement of the Case (SOC) in July 2003, and the 
Supplemental Statement of the Case (SSOC) in January 2004 all 
listed the evidence on file that had been considered in 
formulation of the decision.  All the VCAA requires is that 
the duty to notify is satisfied, and that claimants are given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.112 (harmless error).  In 
this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).   In this case, RO 
obtained appellant's service medical records and treatment 
records from the VA Medical Center (VAMC) and those other 
medical providers that appellant identified as having 
potentially relevant evidence for development.  Appellant was 
afforded several VA medical examinations to determine the 
etiology and severity of his claimed disability.  Appellant 
requested a video hearing before the Board, and the requested 
hearing was duly scheduled, but appellant subsequently 
withdrew his request for hearing and asked that his claim be 
adjudicated on the evidence of record.  The Board accordingly 
finds that VA's duty to assist has been satisfied in regard 
to this claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical records are on file.  His pre-
induction physical examination in January 1951 noted no 
musculoskeletal or venous abnormalities, and listed the 
vascular system as "normal."  In August 1951, appellant was 
treated right knee pain, and examination found evidence of an 
old healed fracture at the proximal end of the tibia.  In 
September 1951, he received inpatient treatment for swelling 
of the right ankle and effusion of the right knee joint.  In 
December 1951, appellant complained of bad knee.  In January 
through February 1952 he received inpatient treatment for 
epidermatophytosis of both feet, with secondary infection.  
In June 1952, was treated for swollen right ankle and 
cellulitis of the foot.  In August 1952 through September 
1952, appellant was treated for swelling of the left foot and 
accompanying chills and fever; diagnosis was abscess without 
lymphangitis of the left foot, with secondary cellulitis.  
The separation physical examination in March 1953 made no 
note of an orthopedic or venous abnormality at time of 
separation, and in fact the vascular system was noted as 
"normal."  

Appellant received inpatient treatment at the Lake City 
(Florida) VA Hospital in May 1953 for pain and swelling in 
the right foot, accompanied by chills and fever.  Appellant 
reported having a similar attack in service.  X-rays were 
normal.  Appellant was treated with antibiotics. The 
discharge diagnosis was: (1) epidermophytosis of both feet, 
treated and improved; and, (2) acute cellulitis of the right 
foot, ankle, and lower leg, with secondary popliteal and 
femoral lymphadenitis, treated and cured.  

A rating decision in November 1953 granted service connection 
for effusion of right knee (noncompensable) and also for 
residuals of dermatophytosis and abscess of the feet 
(noncompensable).

A VA inpatient treatment record from Lake City VA Hospital in 
July 1960 shows that appellant complained of swollen and sore 
right ankle, previously identified as cellulitis.   Appellant 
received three weeks of treatment and diagnostics.  The 
discharge diagnosis was infectious arthritis due to 
gonorrhea.

Appellant had a VA medical examination in November 1960 by a 
board of specialists in internal medicine, urology, 
orthopedics, and dermatology in particular regard to the 
right ankle.  X-ray was normal, and there was no skin disease 
of epidermophytosis on the feet.  After examination of 
appellant and review of records, the specialists' opinion was 
that the swelling and other findings of the right ankle were 
secondary to gonorrheal infection.

A rating decision of January 1961 denied service connection 
for gonorrheal arthritis of the right ankle.

A VA medical certificate dated September 1978 shows that 
appellant complained of swollen foot and lower leg with low-
grade fever.  The lower right extremity had superficial 
erythema around the ankle and lower calf.  The evaluation was 
cellulitis versus phlebitis.  A subsequent medical 
certificate in September 1978 recorded a diagnosis of 
"cellulitis, resolving."

A VA medical certificate dated December 1978 shows that 
appellant complained of history of right lower extremity 
swelling dated back at least 25 years, intermittent and 
becoming worse after protracted standing or weight bearing.  
The examiner's impressions were (1) hypertension and (2) 
edema of the right lower extremity, probably secondary to 
venous insufficiency.

A VA medical certificate dated June 1979 shows that appellant 
complained of chronic right lower extremity pain and swelling 
of at least 25 years duration.  Diagnosis was chronic venous 
insufficiency.  Appellant was advised to wear a stocking 
above the knee and to elevate the right lower extremity at 
night.

Appellant received inpatient treatment at Northport (New 
York) VA Medical Center in January 1980, including venous 
pressure studies.  The studies showed normal and clear flow 
of blood through the whole system of the right limb.  The 
final evaluation was no clots or circulatory problems.  
Appellant was issued a Jobst stocking.  The diagnosis was 
lymphadema.

Appellant received VA inpatient treatment in July 1988 
following two days of right lower extremity pain and swelling 
and associated fever.  Nuclear scan showed venous engorgement 
diagnosed as cellulitis.  The discharge diagnosis was (1) 
cellulitis of the right leg, (2) chronic lymphadema, and (3) 
chronic venous insufficiency.

Dr. R.M., a civilian physician, sent identical letters to VA 
in February 1988 and September 1988 stating that appellant 
currently had degenerative joint disease of the right knee, 
as well as chronic venous disease of the right lower leg that 
contributed to the arthritic right knee.  

Appellant had a VA medical examination in March 1988.  There 
was marked enlargement of the soft tissues of the right knee, 
leg, ankle, and foot consistent with chronic phlebitis.  
Diagnosis was (1) effusion of the right knee and history of 
degenerative changes by X-ray; (2) dermatophytosis of the 
feet.  

A rating decision of April 1988 denied service connection for 
phlebitis of the right lower leg.

The file contains a November 2000 letter by Dr. J.I., a 
physician in the VA rheumatology clinic, asserting that 
appellant currently had degenerative joint disease of the 
right knee and chronic venous insufficiency of the right leg, 
and that the venous insufficiency was likely a contributing 
factor in the progression of the arthritis.

The file contains a November 2000 letter from Dr. A.D.P., a 
civilian physician, asserting that appellant currently had 
severe degenerative joint disease of the right knee and 
chronic venous disease of the right lower leg that 
contributed to the arthritic right knee.

Appellant had a VA medical examination (joints protocol) in 
January 2001.  The examiner reviewed appellant's medical 
records prior to the examination.  The examiner recorded 
appellant's medical history in detail.  X-ray of the right 
knee revealed advanced degenerative joint disease.  Appellant 
complained of pain and swelling of the knees, right worse 
than left; the pain was exacerbated by use and was 
ameliorated by medication and rest.  The examiner noted his 
observations, including range of motion data.  Diagnosis was 
(1) advanced degenerative joint disease of the right knee, 
most likely secondary to post-traumatic; (2) mild 
degenerative joint disease with history of torn left medial 
meniscus; (3) history of chronic venous insufficiency of the 
bilateral lower extremities, right greater than left.  In his 
conclusion, the examiner stated that in his opinion the 
chronic swelling with venous insufficiency of the right leg 
was likely a contributing factor to the increased symptoms of 
his right knee degenerative joint disease.

Appellant also had a VA medical examination (vascular 
protocol) in January 2001.  The examiner reviewed the C-file 
and noted that there was no evidence therein that appellant 
had edema or other signs of deep venous thrombosis at the 
time of his service-connected right knee effusion.  The 
examiner noted appellant's current symptomatology in detail.  
The examiner stated that with regard to causation of 
appellant's right knee effusion and the original injury, or 
his dermatophytosis to his venous insufficiency, it appears 
unlikely in the absence of any historical or clinical 
evidence of deep venous thrombosis.  Also, although the 
venous insufficiency and the wearing of support stockings 
might exacerbate or aggravate the discomfort from appellant's 
degenerative joint disease and arthritis of the right knee, 
the converse is highly unlikely and doubtful, since no 
causative or aggravating effect of the right knee arthritis 
on the chronic venous insufficiency and edema is foreseeable.   
Similarly, the degenerative joint disease is not secondary to 
the chronic venous insufficiency, and, although appellant's 
history does state a superinfected cellulitis resulting from 
his dermatophytosis, this is limited to the feet and unlikely 
to result in a deep venous thrombosis.  Therefore, in the 
examiner's opinion, venous insufficiency appears to be 
unrelated to appellant's military service.  There is no 
medical connection between dermatophytosis with cellulitis on 
one hand, and either chronic venous insufficiency or 
osteoarthritis of the right knee on the other.

In April 2002, RO issued a rating decision denying service 
connection for chronic venous disease as secondary to the 
service-connected disability of effusion of the right knee.  

The file contains a letter from Dr. M.A.C. dated May 2002.  
The letter asserts that appellant's knee problem aggravates 
the venous insufficiency and complications, and appellant is 
unable to walk properly, leading to impairment of the venous 
return stipulation.  Comparatively, it is possible that the 
stasis dermatitis and the venous insufficiency have a 
debridement effect on the knee as well.    

Appellant had a VA medical examination (joints protocol) in 
November 2002.  The examiner reviewed the C-file prior to the 
examination.  The examiner recorded appellant's medical 
history and current complaints in detail.  Appellant reported 
that he had a right ankle trauma in service (hit on the right 
ankle by the hook of a crane) but denied any right knee 
trauma.  The examiner also recorded physical observations, 
including range of motion and fatigability factors, in 
detail.  Orthopedic diagnosis was bilateral tricompartmental 
degenerative joint disease, severe on the right and moderate 
on the left.  The examiner consulted with another VA 
orthopedic attending physician, and both physicians agreed 
that osteoarthritis cannot aggravate chronic venous 
insufficiency.  Therefore, it was the examiner's opinion that 
appellant's chronic venous disease was not secondary to his 
right knee disability.

Dr. M.A.C. submitted a letter to VA in November 2002 
asserting that appellant had a service-connected right ankle 
injury that precipitated venous insufficiency, which in turn 
caused or at least aggravated the right knee osteoarthritis.

Appellant had a VA vascular examination in December 2002.  
The examiner recorded appellant's medical history in detail.  
Appellant reported that he had right ankle trauma in service 
(hit on the ankle by a crane) and also reported that he was 
injured in a motor vehicle accident in the 1980s.  The 
examiner also recorded appellant's current symptomatology in 
detail.  The examiner's diagnosis was bilateral degenerative 
joint disease of the knees, right greater than left.  The 
fact that the degenerative joint disease is greater in the 
right knee tends to discount the right ankle injury as a 
cause, since appellant would tend to over-work the left knee 
in compensation for the right ankle.  However, if the chronic 
venous stasis is greater on the right than on the left, then 
it is at least as likely as not due to the accident in 1952 
rather than the later motor vehicle accident.  (Since the 
only "accident" cited in the discussion was the right ankle 
injury, the Board can only assume that the "accident in 
1952" cited by the examiner was the right ankle injury 
reported by appellant but not documented in the service 
medical record.)   

A VA vascular clinic note dated February 2003 shows that 
appellant was currently free of leg pain and the swelling was 
well controlled with stockings.  The impression was that 
appellant seems to have lymphodema rather than venous stasis.

III.  Analysis

Service connection may be granted for a disability found to 
be proximately due to, or the result of, a service-connected 
disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2004); Harder v. Brown, 5 
Vet. App. 183, 187-89 (1993).  Alternatively, additional 
disability is compensable under 38 C.F.R. § 3.310 when a 
nonservice-connected disability is aggravated by (not 
necessarily caused by) a service-connected disability; in 
such a case, the evaluation assigned is based on the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

Generally, when a veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  To prevail on the 
issue of secondary service causation, the record must show: 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and, (3) medical nexus evidence 
establishing a connection between the current disability and 
the service-connected disability.   Wallin, supra.

The first step of the Wallin analysis is evidence of a 
current disability.  In this case, there is competent 
diagnosis of chronic venous stasis.  The Board accordingly 
finds that the first step of the Wallin analysis (evidence of 
a current disability) has been satisfied.

The second step of the Wallin analysis is evidence of a 
service-connected disability.  
In this case, rating decisions show that appellant has 
service connection for right knee effusion, by history, rated 
as noncompensable, and for arthritis of the right knee, rated 
as 10 percent disabling.  The Board accordingly finds that 
the second step of the Wallin analysis has been satisfied.
  
The third step of the Wallin analysis is medical evidence of 
a nexus between the nonservice-connected disability and the 
service-connected disability.  In this case, there is no 
competent medical evidence of nexus.  The VA joints examiner 
in November 2002 stated an opinion that venous insufficiency 
appears to be unrelated to appellant's military service.  
Both Dr. M.A.C. in November 2002 and the VA vascular examiner 
in December 2002 stated that it is at least as likely as not 
that appellant's venous stasis is due to an in-service ankle 
injury, but appellant's claimed right ankle injury (reported 
trauma by being hit by a crane) is not documented in service 
medical records and is in any case not service-connected.  
Since the reported ankle injury is not service-connected, it 
cannot serve as the basis for a grant of secondary service 
connection.  

Given the analysis above, the Board finds that the third step 
of the Wallin analysis (medical evidence of nexus) has not 
been satisfied, and the grant of secondary service connection 
is not warranted. 

Apart from direct secondary service connection, additional 
disability is compensable when a service-connected disability 
aggravates a nonservice-connected disability.  In such a 
case, the evaluation assigned is based on the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  However, additional 
disability is not compensable when a nonservice-connected 
disability aggravates a service-connected disability. 
Johnston v. Brown, 10 Vet. App. 80, 86 (1997).   

The file contains conflicting evidence in regard to whether 
the service-connected right knee disability aggravated the 
nonservice-connected venous disorder (compensable), or 
whether the venous disorder aggravated the right knee 
(noncompensable).  It is the Board's duty to assess the 
credibility and probative value of evidence, and, provided 
that it offers an adequate statement of reasons or bases, the 
Board may favor one medical opinion over another.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

In this case, the letter from Dr. M.A.C. dated May 2002 
asserts that appellant's knee problem aggravates the venous 
insufficiency, in which case any additional disability of the 
venous insufficiency attributable to the right knee disorders 
would be compensable under Allen.   However, the file 
contains the following medical evidence showing that in fact 
the venous stasis caused, aggravated, or contributed to the 
right knee disability: letters from Dr. R.M. in February 1988 
and September 1988, letter from VA physician Dr. J.I. in 
November 2000, letter from Dr. A.D.P. in November 2000, 
opinion of the VA orthopedic examiner in January 2001, and 
opinion of the VA vascular examiner in January 2001.  Given 
the disproportionate weight of medical opinions, the Board 
finds that any aggravation in this case was of the service-
connected right knee disability by the nonservice-connected 
venous disorder.  Accordingly, service connection under a 
theory of aggravation is not appropriate under Johnston. 

Based on the analysis above, the Board finds that service 
connection for chronic venous disorder, as secondary to 
service-connected right knee disabilities, is not warranted.  
The Board also finds that the claimed nonservice-connected 
disability was not aggravated by the service-connected 
disabilities.

The Board notes at this point that appellant's service 
representative submitted an Informal Hearing in May 2005 that 
asserts a number of errors in VA's adjudication of the claim.  
The Board will address the service representative's 
contentions at this point.

First, the service representative contends that RO erred by 
discounting the letter by Dr. M.A.C. because Dr. M.A.C. 
referred to a service-connected right ankle disability rather 
than a service-connected right knee disability; the service 
representative calls this a "discrepancy by a non-VA 
doctor."  However, Dr. M.A.C.'s opinion is consistent with 
that of the VA vascular examiner in December 2002 (i.e., 
there is nexus between the venous stasis and the nonservice-
connected ankle disorder) and does not appear to be a 
discrepancy.  Therefore, the plain meaning of Dr. M.A.C.'s 
evidence was not discounted, but rather given full and 
appropriate attention.  

Second, the service representative contends that the VA 
medical opinion of November 2002 is inadequate because the VA 
examiners failed to acknowledge the positive evidence of 
record, especially the 1952 in-service injury.  However, the 
Board finds that the medical examiners did in fact address 
the evidence relevant to the narrow issue under review, i.e., 
nexus between a claimed disability and the service-connected 
disability.  In this situation, the details of the in-service 
injury are not especially relevant, and their omission does 
not render the opinion of the medical examiners inadequate. 

Third, the service representative contends that the November 
2002 VA examination is inferior to the December 2002 VA 
examination because the former was "only" a joints 
examination, while the latter was a vascular examination.  
However, there is no practical contradiction between the two 
opinions.  The joints examiner made a specific finding that 
the vascular disease is not related to appellant's military 
service, while the vascular examiner apparently made a 
finding that the vascular disease may be related to right 
ankle disorder (which she assumed is consequent to an in-
service trauma, but was previously determined to be 
consequent to gonorrhea and not service-connected).  There is 
accordingly no contradiction between the two examinations 
requiring resolution.  
 
Finally, the service representative contends that the RO's 
decision erred in not accounting for the severity of 
appellant's claimed disability.  However, the issue under 
review is entitlement to service connection, not disability 
rating.  The manifestations of appellant's claimed disorder 
are irrelevant at this point, and their omission in the 
rating decision does not render that decision invalid.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule does not apply.


ORDER

Service connection for a chronic venous disorder, secondary 
to service-connected right knee disabilities, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


